Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the Examiner prosecuting this application has changed. Please direct future correspondence to the Examiner listed at the end of this action.

Election/Restrictions
Applicant’s election without traverse of Group (I) in the reply filed on 02/15/2022 is acknowledged.
Applicant’s election of levosimendan as the elected composition, IV administration as the route of administration, and infusion rate of 0.05-0.1 µg/kg/minute for 24 hours as the elected dosing in the reply filed on 02/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
However, Applicant request to examine species relating to oral administration is not granted for the reasons discussed in the restriction requirement dated 12/15/2021. Therefore, claims 69-71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.




Claims Status
Claims 1, 57-71, and 76-77 are pending. Claims 2-56 and 72-75 are canceled. Claims 69-71 are withdrawn.  Claims 1, 57-68, and 76-77 are examined in accordance to the elected species. 

Priority
This application claims the benefit of U.S. Provisional Application Nos. 63/064,671 filed August 12, 2020, 63/033,773 filed June 2, 2020, 62/988,720 filed March 12, 2020, 62/967,920 filed January 30, 2020, and 62/948,735 filed December 16, 2019. The effective US filing date is December 16, 2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2021 has been considered by the examiner.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 57-68, and 76-77 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT03541603, Clinical Trial.gov, May 30, 2018. 
NCT03541603 teaches a Phase 2 study evaluating the efficacy and safety of intermittent levosimendan compared with placebo in hemodynamic improvement with exercise in PH-HFpEF (Pulmonary Hypertension Patients with Heart Failure and Preserved Left Ventricular Ejection Fraction) patientand suggests levosimendan is an effective therapy in treatment of subjects with PH-HFpEF. The treatment comprising administering Levosimendan 2.5mg/mL Injectable Solution 0.075 - 0.1µg/kg/min for 24 hrs (weekly) IV, see Study Design Section, and Arms and Interventions Section. Moreover, NCT03541603 teaches the patient exercises, see Criteria Section.
Accordingly, claims 57-65 recite limitations that simply express the intended outcomes of the method step positively recited. Since the prior art teaches the claimed method step, the intended outcomes of recited in claims 57-65 are necessarily present. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed method is different from that taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1, 57-68, and 76-77 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2, 5, 7-8, 10, 12, 14, 16, 18, 22, 25-26, 32, 
38, and 52-56 of copending Application No. 17/122,921 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The copending claims teach a method for treating Pulmonary Hypertension Heart Failure with preserved ejection fraction (PH-HFpEF) in a human subject afflicted with PH-HFpEF comprising administering to the human subject an amount of levosimendan, its metabolites OR- 1896 or OR-1855, or a combination thereof, that is effective to treat the PH-HFpEF in the human subject, see claim 1. The treatment outcomes of the instant claims are disclosed in the copending claims. Therefore, the copending claims anticipate the instant claims. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628